Atkinson, J.
The allegations made in the petition setting forth equities; in favor of the plaintiff were denied by the answer of the defendant, and the evidence submitted upon the issue thus made was of such. *571character as to show no abuse of discretion in refusing to grant an interlocutory injunction.
Argued October 25,
Decided November 15, 1907.
Petition for injunction. Befare Judge Littlejohn. Lee superior court. June 3, 1907.
Blalock & Cobb, B. E. Lee, and Hollis Fort, for plaintiff.
Q. W. Warwick, for defendant.

Judgment affirmed.


All the Justices concur.